Citation Nr: 0124032	
Decision Date: 10/03/01    Archive Date: 10/09/01

DOCKET NO.  98-16 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for residuals of 
pilonidal sinus surgery, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The appellant served on active duty from October 1954 to 
September 1958, and from December 1958 to September 1960.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1998 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

Additional development is required in this case to fully 
comply with duty to assist under the Veterans Claims 
Assistance Act of 2000, Pub. L. 106-475 (the VCAA) and 
implementing regulations published by VA on August 29, 2001, 
which are effective from date of the enactment of the VCAA, 
November 9, 2000.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a)).

Specifically, the Board finds that additional medical 
development is required to decide this claim.  The RO denied 
this claim because the private medical records obtained in 
connection with this claim did not reflect treatment for the 
disability in question, residuals of pilonidal sinus surgery, 
which has been rated 10 percent disabling since September 
1976.  However, where the record does not adequately reveal 
the current state of the claimant's disability, fulfillment 
of the statutory duty to assist requires a thorough and 
contemporaneous medical examination, particularly if there is 
no medical evidence which adequately addresses level of 
impairment of the disability since the previous examination.  
See Allday v. Brown, 7 Vet. App. 517 (1995).  Moreover, the 
recently amended section 3.326(a) of 38 C.F.R. specifically 
eliminated the claimant's burden of submitting a "well-
grounded claim" before a VA examination could be authorized 
in an increased rating claim, provided the medical evidence 
accompanying the claim was not adequate for rating purposes.  
In this case, as the appellant claims he has constant 
draining in the area where he had surgery during service on a 
pilonidal cyst, further medical development is needed because 
there is no other medical evidence which addresses the 
current severity of his disability.

Accordingly, the case is REMANDED to the RO for the following 
development action:

1.  With the appellant's cooperation and 
assistance, the RO should obtain any 
additional relevant medical records 
(i.e., records showing treatment for 
complaints associated with his pilonidal 
sinus disability) not already associated 
with the claims folder.  All VA medical 
records identified by the appellant 
should be obtained pursuant to 
established procedure.  With respect to 
any non-VA health care providers 
identified by the appellant, the RO 
should request his authorization to 
release any relevant private medical 
records not already associated with the 
claims folder.  Upon receipt of his 
signed authorization(s) for such records, 
the RO should attempt to obtain copies of 
treatment records identified by the 
appellant.  All treatment records 
obtained as a result of this inquiry 
should be associated with the claims 
folder.

2.  With respect to the above, all 
attempts to obtain relevant medical 
records which are ultimately not obtained 
should be documented, and in accordance 
with the VCAA and the amended regulation, 
38 C.F.R. § 3.159(a)-(f), the RO should 
notify the appellant of the records it 
was unable to obtain, briefly explain the 
efforts made to obtain such records, and 
describe any further action that the RO 
will take to obtain such records.  For 
any VA or other Federal department or 
agency records, the RO should, in accord 
with the VCAA, continue its efforts to 
obtain any records while the case is 
under development on remand until it 
becomes reasonably certain that such 
records cannot be obtained because they 
do not exist or until it becomes 
reasonably certain that further efforts 
to obtain records from the such sources 
would be futile.

3.  Thereafter, the RO should schedule 
the appellant for a VA compensation or 
fee-basis medical examination to 
determine the nature and extent of 
impairment caused by his service-
connected residuals of pilonidal sinus 
surgery disability.  The claims folder 
and a copy of this remand must be made 
available to and reviewed by the 
examining physician in conjunction with 
the requested examination.  All 
appropriate diagnostic tests and studies 
deemed necessary to assess the severity 
of this disability should be conducted.  
All pertinent symptomatology and medical 
findings should be reported in detail.  
The report of the examination, including 
summary reports of all completed tests or 
special studies, should thereafter be 
associated with the appellant's claims 
folder.

The appellant must be given adequate 
notice of any requested examination, 
which includes advising him of the 
consequences of failure to report for a 
scheduled examination.  If he fails to 
report for an examination, this fact 
should be documented in the claims 
folder.  A copy of all notifications must 
be associated with the claims folder.

4.  The RO should take any other action 
necessary to fully comply with the VCAA 
and implementing regulations published in 
August 2001, as noted above.

5.  Upon completion of the above, the RO 
must readjudicate the appellant's claim 
with consideration given to all of the 
evidence of record.  Consideration of an 
extraschedular evaluation for his 
pilonidal sinus disability under 
38 C.F.R. § 3.321(b)(1) should be 
addressed on readjudication as well.  The 
RO also should consider carefully the 
benefit of the doubt rule (evidence for 
and against claim in equipoise, see 
38 C.F.R. § 4.3).  If any benefits sought 
on appeal remain denied, the RO should 
provide the appellant and his 
representative an adequate supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on his 
claim for the benefits sought, as ordered 
by this REMAND, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The RO should 
allow the appellant an appropriate period 
of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


